Citation Nr: 0724332	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-33 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel 


INTRODUCTION

The veteran had active duty service from April 1943 to May 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by a 
Regional Office (RO) of the Department of Veteran's Affairs 
(VA).  

In July 2007, the veteran, through his representative, filed 
a motion to advance his appeal on the docket.  In July 2007, 
the Board granted this motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

In a January 2005 statement, the veteran contends he was 
exposed to noise while serving aboard ships during his Navy 
service.  He reported, in essence, that he was exposed to 
noise when working on an aircraft carrier, working on the 
steam that launched and landed the aircraft, and when working 
in the engine rooms.  He stated that he was not given any 
hearing protection.  The veteran's service records show he 
served aboard the USS Franklin D. Roosevelt.  The Board finds 
the veteran's assertion of being exposed to a high level of 
noise when serving on aboard ships to be credible.

The VA afforded the veteran an audiology examination to 
determine if he currently suffers from hearing loss.  The 
March 2005 VA examination report did not state a conclusion 
as to the veteran's hearing loss since the results of the 
test were inconsistent with the audiologist's observation.  
Specifically, the test results indicated that the veteran 
should not be able to hear at normal conversation sound 
levels, but the audiologist was able to communicate with the 
veteran in normal conversation.  

The Board finds that the current record is insufficient to 
determine whether the veteran has current hearing loss and if 
so whether it is related to service.  The Board stresses to 
the veteran the importance of his participation in the VA 
audiological testing process and emphasizes to the veteran 
that he has an obligation to fully cooperate with the VA 
medical examiner.  The Court of Appeals for Veterans Claims 
has held that "[t]he duty to assist is not always a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The veteran should be afforded one more opportunity to report 
for a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
hearing examination.  The claims file 
must be made available to and reviewed by 
the physician.  Based on examination 
findings, historical records, and medical 
principles, the physician should give a 
medical opinion, with full rationale, as 
to the etiology of any hearing loss 
found, including the likelihood that it 
was medically caused by any incident of 
service (i.e. noise exposure while 
serving aboard a ship in service).  

If the examiner cannot provide the 
requested opinion without resorting to 
mere speculation, he or she should so 
state.   

2.   After completion of the above and any 
additional development deemed necessary, the 
RO must readjudicate the claim for service 
connection.  If the benefit sought is not 
granted, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



